J-S37017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

WHITLEY ELISE SHARP

                            Appellant               No. 1877 MDA 2016


           Appeal from the Judgment of Sentence September 27, 2016
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0002383-2016
                                          CP-22-CR-0002530-2016


BEFORE: STABILE, J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                        FILED AUGUST 21, 2017

       Whitley Elise Sharp appeals from the September 27, 2016 judgment of

sentence entered in the Dauphin County Court of Common Pleas following

her entry of guilty pleas to endangering the welfare of children (“EWOC”),

possession of a controlled substance, and possession of drug paraphernalia.1

Because the transcript from Sharp’s sentencing hearing is not in the certified

record and we cannot determine whether the failure to include the transcript

was caused by Sharp’s counsel or by the trial court, we remand for an

evidentiary hearing.



____________________________________________


       1
       18 Pa.C.S. § 4304(a), 35 P.S. § 780-113(a)(16), and 35 P.S. § 780-
113(a)(32), respectively.
J-S37017-17



      On August 11, 2016, Sharp pled guilty to the aforementioned offenses.

On September 26, 2016, the trial court sentenced Sharp to 3½ to 7 years’

incarceration   on   the   conviction   for   EWOC   and   imposed   no    further

incarceration on the other offenses. On September 28, 2016, Sharp filed a

post-sentence motion to modify sentence, alleging that her sentence was

outside the aggravated range and that the sentencing court did not consider

the factors set forth in section 9721(b) of the Sentencing Code.          The trial

court denied the motion on October 19, 2016.          On November 11, 2016,

Sharp timely filed a notice of appeal.

      Sharp’s sole issue on appeal is whether the trial court abused its

discretion by imposing consecutive sentences “where [Sharp]’s conduct was

not so egregious to warrant a three and one half to seven . . . years

sentence.” Sharp’s Br. at 8.

      Preliminarily, we must address the missing transcript from the

sentencing hearing (herein “sentencing transcript”). In its Pennsylvania Rule

of Appellate Procedure 1925(a) opinion, the trial court stated that it

“properly exercised its discretion in sentencing [Sharp] in the aggravated

range on the charge of [EWOC]” but noted that Sharp failed to request the

sentencing transcript.     Trial Ct. Op., 1/26/17, at 2.   The trial court stated

that this failure prevented it from “fully cit[ing] the reasons [it] relied upon

for the sentence and which [it] set forth at length.” Id. at 3. While noting

that this Court could find Sharp’s claims waived on this basis, the trial court




                                        -2-
J-S37017-17



requests that we remand the matter to allow Sharp to “properly request and

file a transcript.”2 Id.

       Sharp argues that the trial court failed to consider the sentencing

factors under section 9721(b) in imposing sentence, which requires us to

review the sentencing proceedings.               “Our law is unequivocal that the

responsibility rests upon the appellant to ensure that the record certified on

appeal is complete in the sense that it contains all of the materials necessary

for the reviewing court to perform its duty.” Commonwealth v. Preston,

904 A.2d 1, 7 (Pa.Super. 2006).            Further, Pennsylvania Rule of Appellate

Procedure 1911(a) requires that the appellant request a transcript. “When

the appellant . . . fails to conform to the requirements of [Pennsylvania] Rule

[of Appellate Procedure] 1911, any claims that cannot be resolved in the

absence of the necessary transcript or transcripts must be deemed waived

for the purpose of appellate review.”          Preston, 904 A.2d at 7.   “It is not

proper for either the Pennsylvania Supreme Court or the Superior Court to

order transcripts nor is it the responsibility of the appellate courts to obtain

the necessary transcripts.” Id.

       The trial court issued its Rule 1925(a) opinion on January 26, 2017.

Seven days later, on February 2, 2017, Sharp’s counsel filed two requests
____________________________________________


       2
        Neither Sharp nor the Commonwealth addressed this issue in their
respective briefs. Considering the nature of Sharp’s claim and the trial
court’s statements in its Rule 1925(a) opinion, their failure to do so is
surprising.



                                           -3-
J-S37017-17



for transcripts. The first requested a transcript of the “entire proceedings”

on September 26, 2016 (the date that Sharp was sentenced) and stated that

the transcript was needed by February 20, 2017. The second requested a

transcript of the “entire proceedings” on “August 11, 2016—Guilty Plea” and

stated that the transcript was needed by March 17, 2017.          On March 8,

2017, the Dauphin County Court Reporters Office filed a notice of lodging,

stating that Sharp’s guilty plea transcript had been certified and filed as part

of the record. As of the date of this memorandum, the certified record does

not show that the Court Reporters Office has lodged a transcript of the

sentencing proceedings with the Dauphin County Clerk of Courts.

      We cannot discern from the existing record whether Sharp’s counsel or

the trial court caused an incomplete record to be sent to this Court. In a

similar case, our Supreme Court remanded the matter to the trial court to

determine whether an “extraordinary breakdown in the judicial process”

occurred that prevented transmittal of the complete record to this Court.

See Commonwealth v. Williams, 715 A.2d 1101, 1106 (Pa. 1998).

Williams involved a missing transcript from a suppression hearing, which

defense counsel allegedly had requested but failed to include in the certified

record.   Id. at 1102-03.   Defense counsel, however, claimed that he had

passed the transcript to the Commonwealth, who then bore the burden of

providing the notes to the Clerk of Quarter Sessions.       Id. at 1103.   This

Court found that Williams had waived his claims because he had failed to

complete the record. Id. at 1103. On appeal, our Supreme Court concluded

                                     -4-
J-S37017-17



that an appellant “should not be denied appellate review if the failure to

transmit the record was caused by an ‘extraordinary breakdown in the

judicial process.’” Id. at 1106. The Court remanded Williams’ case to the

trial court to determine whether the Philadelphia County Clerk of Quarter

Sessions or defense counsel caused the delay in transmitting the record to

this Court. Id. Our Supreme Court concluded:

        We agree with the Superior Court majority where it states
        that Williams’ judgment of sentence should be affirmed if
        the defense caused the delay in transmitting the record to
        the Superior Court. We also agree with the Superior Court
        dissent where it states that Williams should not be denied
        appellate review if the failure to transmit the record was
        caused by an “extraordinary breakdown in the judicial
        process.” However, the majority and the dissent reach
        opposite conclusions because the reasons why the record
        was not transmitted are not in the record.

Id. at 1106.

     Here, Sharp’s counsel did not request any transcripts until after the

trial court filed its Rule 1925(a) opinion, but counsel did request the

sentencing transcript on February 2, 2017, to be completed no later than

February 20, 2017.    That same day, counsel also filed a request for the

guilty plea transcript, to be completed no later than March 17, 2017, to

which the Court Reporters Office filed a notice of lodging on March 8, 2017.

Given that counsel made an effort to complete the record before filing his

brief on March 21, 2017, we cannot definitively conclude that Sharp waived

her claim by failing to complete the record. Under these circumstances, it is




                                    -5-
J-S37017-17



possible that an “extraordinary breakdown in the judicial process” may have

occurred that resulted in the Clerk of Courts sending an incomplete record.

       Therefore, in accordance with Williams, we remand this matter to the

trial court for an evidentiary hearing, to be held within 30 days of the date of

this memorandum; the trial court shall inform this Court of its decision. If

the trial court determines that an “extraordinary breakdown in the judicial

process” caused the sentencing transcript to be excluded from the record,

then Sharp shall be allowed to supplement the record with the sentencing

transcript.   If Sharp is allowed to supplement the record, Sharp shall also

submit a sentencing transcript to the trial court. Within 30 days of receipt of

the sentencing transcript, the trial court shall issue a new Rule 1925(a)

opinion addressing the merits of Sharp’s claim.3

       Case remanded with instructions. Jurisdiction retained.




____________________________________________


       3
        A new Rule 1925(a) opinion addressing the merits of Sharp’s
sentencing claim will allow this Court to determine whether the trial court
acted within its discretion in sentencing Sharp.



                                           -6-